DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 14 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 and 05/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: the claims 1 and 10 relates to a method and system claim.  It falls into one of four statutory categories of invention.  Since the claim 1 falls into one or four statutory categories of invention, steps 2A and 2B of the Supreme Court’s Alice/Mayo test are determined.
Step 2A:
Prong I: Steps ‘receiving an activity of the user as a response to an event communicated to the user by an interface of the training simulator’; ‘the activity having an activity attribute; comparing the activity attribute to an event envelope’; ‘determining a status of the activity relative to the event envelope’; and ‘the scenario envelope defined by a first generalized event and a second generalized event connected in a continuous envelope’ recite an abstract idea of mental process enumerated in the 2019 PEG.
Prong II: Communication interface is to be nothing more than applying the abstract idea using a general purpose computer; it does not improve the functioning of a computer, or to any other technology. See MPEP 2106.05(a).  

Step 2B: the claim does not recite additional elements either individually or in an ordered combination that amount to significantly more than the judicial exception.  Specifically, for example the claim 10 recite the additional limitations of a memory and a processor.  The claimed memory and processor viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself.
Therefore, the claim directs to an abstract idea and qualifies as eligible subject matter under USC 35 101. 

Dependent claims 2 – 9, and 11 - 14 do not remedy the deficiencies of their independent claims 1 and 10.  Therefore, they are rejected for the same reason as their independent claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loftin et al., (US PAT 5,311,422 hereinafter Loftin).

As to claim 1, Loftin teaches a method of monitoring an activity of a user with a computer based training simulator, the method comprising: 
receiving an activity of the user as a response to an event (‘… training exercises…’ title, abstract, and col. 6 lines 48 – 65) communicated to the user by an interface of the training simulator (‘… a user interface simulating the same information available to a trainee in the task environment which allows the trainee to assert actions to the system…’ abstract, and col. 11 lines); 
the activity having an activity attribute (‘…an experienced FDO will propose challenging training scenarios, monitor and evaluate the actions of the trainee… col. 11 lines 25 - 45) and (‘… trainee actions as action/parameter pairs…’ col. 13 lines 55 - 60); 
comparing the activity attribute to an event envelope (‘… The error detector expert 32 compares the trainee's actions with the knowledge in the domain expert 10 …’ col. 9 lines 50 – 60) and (‘…The rules associated with the error detector expert system 32 compare the assertions of the domain expert 10 with those of the trainee to detect errors…’ col. 13 lines 65 – col. 14 lines 4) and (‘…The training scenario generator 20 compares the trainee's action/parameter pair with the expected action/parameter pair (step 358)…’ col. 19 lines 60 – 65); and 
determining a status of the activity relative to the event envelope (‘…detect errors…’ col. 9 lines 50 – 60 and col. 13 lines 65 – col. 14 lines 4).  

As to claim 2, Loftin teaches the method of claim 1 wherein the event is a generalized event defined by one or more generalized event attribute (‘…the correct and the incorrect actions…,’ col. 10 lines 15 - 25).  

As to claim 4, Loftin teaches the method of claim 1 further comprising determining whether to allow a next activity (‘…several types of control rules can be defined which guide the execution of the program. First, some rule must exist which changes the context or "step" of the process. Without such a rule, the system would never get anywhere. This rule is referred to as a standard matching rule which matches the user's (or other outside) input with what the system is expecting. The standard matching rule is, in general, what increments the system to the next step of the process…’ col. 22 lines 55 – 65). 

As to claim 8, Loftin teaches the method of claim 1 further comprising  
defining one or more conditions based on the activity (‘…The rules can be activated by the trainee in any order to reach "the solution" by any valid or "correct" path…’, col. 7 lines 5 - 12); and
monitoring the user activity for a violation of the one or more conditions (‘… incorrect actions…’  col. 10 lines 15 - 30).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin by adopt the teachings of Baldwin because Baldwin would provide simulation to detect risks for users (col. 11 lines 30 – 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5 -7, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loftin et al., (US PAT 5,311,422 hereinafter Loftin) in view of Baldwin et al., (US PAT 7,194,353 hereinafter Baldwin). 

As to claim 3, Loftin teaches the method of claim 1 wherein the event envelope is defined by: Lofttin does not but Baldwin teaches
defining a first shape of a first generalized event in an attribute space (‘…a description of the shape of an airspace can be set forth in simple geometric terms such as circles, ellipses, polygons, etc….’ one shape of circles, ellipses, or polygons can be a first shape, col. 5 lines 45 - 50); 
defining a second shape of a second generalized event in the attribute space (‘…a description of the shape of an airspace can be set forth in simple geometric terms such as circles, ellipses, polygons, etc….’ one shape of circles, ellipses, or polygons can be a second shape, col. 5 lines 45 - 50); and 
connecting the first shape and second shape linearly in the attribute space (‘… This original flight path can be any suitable starting flight path including a straight line between the known initial point 212 (e.g., takeoff point) and known destination point 214 (e.g., target point)…’ col. 8 lines 26 - 35).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin by adopt the teachings of Baldwin because Baldwin would provide simulation to predict patterns of activities of user and therefore would determine multiple users on same environments to minimize times.  Baldwin’s simulation on aircraft on space would provide another simulation environment for the system (col. 8 lines 26 – 35).

As to claim 5, Loftin teaches the method of claim 1 wherein: 
comparing the activity attribute to an event envelope and determining a status of the activity relative to the event envelope comprises comparing the activity attribute to a scenario envelope to determine a status of the activity relative to the scenario envelope; and
Loftin does not but Baldwin teaches 
the scenario envelope is defined by a first generalized event and a second generalized event being connected in a continuous envelope (‘… This original flight path can be any suitable starting flight path including a straight line between the known initial point 212 (e.g., takeoff point) and known destination point 214 (e.g., target point)…’ col. 8 lines 26 - 35).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin by adopt the teachings of Baldwin because Baldwin would provide simulation to predict patterns of activities of user and therefore would determine multiple users on same environments to minimize times.  Baldwin’s simulation on aircraft on space would provide another simulation environment for the system (col. 8 lines 26 – 35).

As to claim 6, see rejection for claim 3 above.

As to claim 7, Loftin teaches the method of claim 1 further comprising: 
receiving a second activity of a second user as a second response to a second event communicated to the second user by a second interface of the training simulator (‘… typifies errors that are usually made by novice trainees…’ would comprises second trainee, col. 7 lines 1 – 10); 
the second activity having a second activity attribute (repeated/similar actions for second trainee, col. 7 lines 1 – 10); 
the user and the second user [simultaneously] using the training simulator (‘… The training system is designed to aid these trainees in acquiring the experience necessary to carry out a deployment in an integrated simulation…’ coll. 11 lines 14 - 22); 
comparing the second activity attribute to the event envelope (‘… The error detector expert 32 compares the trainee's actions with the knowledge in the domain expert 10 …’ col. 9 lines 50 – 60) and (‘…The rules associated with the error detector expert system 32 compare the assertions of the domain expert 10 with those of the trainee to detect errors…’ col. 13 lines 65 – col. 14 lines 4) and (‘…The training scenario generator 20 compares the trainee's action/parameter pair with the expected action/parameter pair (step 358)…’ col. 19 lines 60 – 65);
determining a second status of the second activity relative to the event envelope  (‘… typifies errors that are usually made by novice trainees…’ would comprises second trainee, col. 7 lines 1 – 10). 
Loftin does not but Baldwin teaches simultaneously (‘As suggested previously, the various exemplary methods described herein can be executed simultaneously for multiple aircraft or multiple flight simulators…’ col. 15 lines 50 – 60).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin  by adopt the teachings of Baldwin because Baldwin would provide simulation to predict patterns of activities of multiple users and therefore would determine multiple users on same environments to minimize times.  Baldwin’s simulation on aircraft on space would provide another simulation environment for the system (col. 8 lines 26 – 35).

As to claim 9, Loftin teaches the method of claim 1, wherein the computer based training simulator is a computer based flight simulator (figures 2 shows NASA flight aid training system) and (‘… A request to another flight controller is given (step 356). The training scenario generator 20 compares the trainee's action/parameter pair with the expected action/parameter pair (step 358)…’ col. 19 lines 33 – 65). 

As to claim 10, this is device claim of claim of claim 1.  See rejection for claim 1 above.  Further, Loftin teaches a memory; a processor (‘…they keep the size of the blackboard or fact database small, which allows the program to run quickly…’ col. 23 lines 55 – 65).
Loftin does not but Baldwin teaches
a communications interface (‘…wired or wireless network connection…’ col. 23 lines 25 - 28); bus (inherent to carry information);
 the scenario envelope defined by a first generalized event and a second generalized event connected in a continuous envelope (‘… This original flight path can be any suitable starting flight path including a straight line between the known initial point 212 (e.g., takeoff point) and known destination point 214 (e.g., target point)…’ col. 8 lines 26 - 35).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin by adopt the teachings of Baldwin because Baldwin would provide simulation to predict patterns of activities of user and therefore would determine multiple users on same environments to minimize times.  Baldwin’s simulation on aircraft on space would provide another simulation environment for the system (col. 8 lines 26 – 35).

As to claim 11, see rejection for claim 3 above.  

As to claim 12, Loftin modified by Baldwin teaches the computer based training simulator of claim 10 Loftin does not but Baldwin teaches wherein the at least one event comprises at least one decision point within a series of events (‘…The flight path is adjusted between the initial point and the destination point to pass through the new intermediate point…’ abstract, and col. 3 lines 3 lines 60 – 65).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin by adopt the teachings of Baldwin because Baldwin would provide decision point to determine specific point of the model (col. 3 line  60 – 65).

As to claim 13, Loftin modified by Baldwin teaches the computer based training simulator of claim 10 wherein Loftin does not but Baldwin teaches the at least one event comprises at least one decision point within a series of events; and the step of generalizing the at least one event attribute to define a generalized event comprises generalizing the at least one event attribute by converting the at least one event attribute to at least one range that includes the at least one decision point (‘…The flight path is adjusted between the initial point and the destination point to pass through the new intermediate point…’ abstract, and col. 3 lines 3 lines 60 – 65).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin  by adopt the teachings of Baldwin because Baldwin would provide decision point to determine specific point of the model (col. 3 line  60 – 65).
  
As to claim 14, Loftin modified by Baldwin teaches the computer based training simulator of claim 10 wherein Loftin teaches a trainer interface to the training simulator; and the trainer interface providing a visualization of the activity attribute (‘…user interface…’ abstract).
Loftin does not but Baldwin teaches the first generalized event and the second generalized event data (‘… This original flight path can be any suitable starting flight path including a straight line between the known initial point 212 (e.g., takeoff point) and known destination point 214 (e.g., target point)…’ col. 8 lines 26 - 35).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Loftin  by adopt the teachings of Baldwin because Baldwin would provide simulation to predict patterns of activities of user and therefore would determine multiple users on same environments to minimize times.  Baldwin’s simulation on aircraft on space would provide another simulation environment for the system (col. 8 lines 26 – 35).


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.

Beams, (US PAT 7,280,991), discloses a method of creating collaborative simulations utilizing rule based expert training system (title, abstract, and figures 1 – 70).
Maria, (Introduction to Modeling and Simulation), discloses a concept how to design and perform a simulation model, 1997, pages 7 – 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194